                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                       No. 7:18-MJ-1124-RJ

 UNITED STATES OF AMERICA

                     v.
                                                                    ORDER
 ASHLEY LYNN ROWLAND,

                          Defendant.


          This matter comes before the court to address Defendant's Motion to Suppress Based on

Lack of Probable Cause. [DE-13]. The Government responded in opposition to Defendant's
                 I


motion.     [DE-18].      The undersigned held an evidentiary hearing on December 19, 2018.

Accordingly, this matter is ripe for review. For the reasons stated below, Defendant's motion to

suppress is allowed in part and denied in part.

                               I. PROCEDURALBACKGROUND

          This case arises from Defendant's arrest on May 17, 2018 at Marine Corps Base, Camp

Lejeune for driving while impaired ("DWI"). On May 21, 2018, the Government filed a criminal

information charging Defendant with operating a motor vehicle upon a street, highway, or public

vehicular area with an alcohol concentration of .08 or greater at a relevant time after driving, in

violation of N.C. Gen. Stat. § 20-138.1, as assimilated by 18 D.S.C. § 13. At the suppression
      I




hearing, Defendant did not present any evidence. The Government presented the testimony of

Officer Glenn P. Mccaulley, ("Officer McCaulley"), a law enforcement officer with the Provost

Marshal Office of Camp Lejeune.
                                           II. STATEMENT OF THE FACTS 1

                 According to Officer McCaulley, in the early morning hours of May 17, 2018, Officer
,f'



      Mccaulley was patrolling Camp Lejeune near the entrance to the Holcolm Gate ("Main Gate") in

      his patrol vehicle. At approximately 1 a.m., Officer Mccaulley was approaching the Main Gate

      in his vehicle at the posted speed limit when he observed a vehicle pass his car. Officer Mccaulley

      used' his radar to determine the car was travelling 42 miles per hour in a 25 mile per hour zone.

      Officer Mccaulley then saw the car make a sharp right tum without signaling, cross two lanes of

      traffic, and enter a parking area. The car stopped in a parking space with its back left tire in the

      grass median. Hr' g Testimony. Officer McCaulley initiated a traffic stop on the car which he

      identified was being driven by Defendant.

                 As he approached Defendant's car, Officer McCaulley noticed an odor of alcohol

      emanating from the vehicle. He saw that Defendant had watery and bloodshot eyes, slurred speech,

      and that she was wearing a paper wristband. Officer Mccaulley knew that the wristband was from

      Gus's, a bar in the Jacksonville area. During the encounter, Defendant told Officer McCaulley

      that she was coming from Gus's, that she had had a fight with a friend who had abandoned her at

      the bar, and that she was attempting to get someone to pick her up because she did not want to

      drive to Raleigh. She also told Officer Mccaulley that she should not be driving, although she did

      not elaborate further as to the reason she should not be driving. Officer McCaulley conducted

      several non-standardized 'field sobriety tests. First, he asked Defendant to recite the alphabet from

      E to P without singing. Defendant recited the entire alphabet from A to Z while singing. Hr' g

      Testiµiony. Second, Officer Mccaulley asked Defendant to count down from sixty-seven to fifty-

      four. She stopped at sixty-three and did not complete the test. Hr' g Testimony. Third, Officer


      1
          The facts were taken from both the briefing and the hearing testimony.
                                                                  2
McCaulley asked Defendant to perform a finger dexterity test, which entailed touching her thumb

to each finger forward and backward while counting three times.           In performing this test,

Defendant stopped during the first iteration, cursed, then did not complete the test.          Hr' g

Testimony. Officer McCaulley then asked Defendant to perform the standardized field sobriety

tests. Defendant demonstrated six out of six clues on the Horizontal Gaze Nystagmus .("HGN")

test and two out of four clues on the One Leg Stand ("OLS") test. The officer did not ask Defendant

to perform the Walk and Turn test because she had a medical condition affecting her right ankle.

Based on his observations, Officer Mccaulley arrested Defendant for DWI.

                                       III. DISCUSSION

       Defendant argues that the HGN test is unreliable and likely inadmissible absent expert

testimony. Id at 3-4. Defendant also argues that the arrest was not supported by probable cause

because there was insufficient evidence of impairment. Id at 4-5. Defendant thereby requests the

court to suppress two items of evidence. First, Defendant asks the court to suppress the results of

the HGN test because it is scientifically unreliable. Id at 4-5. Second, Defendant asks the court

to suppress evidence obtained after Defendant's arrest because the arrest was unsupported by

probable cause. Id at 3-4. The court agrees that the results of the HGN test are inadmissible at

trial, but the court finds that the arrest was supported by probable cause, so the court declines to

suppress evidence obtained after the arrest.

       A. The results of the HGN test are inadmissible at trial.

       Defendant argues that the HGN test is inadmissible because it is not scientifically reliable.

Def. Mem. [DE-13] at 3. The HGN test is a scientific test, therefore the Government must present

evidence of its reliability. Fed. R. Evid. 702; Daubert v. Merrell Dow Pharms, 509 U.S. 579, 597

(1993); United States v. Van Hazel, 468 F. Supp. 2d 792, 798 (E.D.N.C. 2006) ("[A]ny testimony

                                                 3
    regarding the HGN test would be scientific testimony which is subject to Federal Rule of Evidence

    702 and the standards established in Daubert").
'
           Here, Officer McCaulley testified that he performed the HGN test on Defendant and

    observed six clues, but the Government presented no evidence as to the reliability of the test. The

testimony of Officer Mccaulley is insufficient because he did not explain how the HGN test is

    scientifically reliable. See Van Hazel, 468 F. Supp. 2d at 797 (holding that the testimony of an

    officer who "certainly has expertise in the administration of the test and interpretation of the
                                 (
results" was insufficient to determine the scientific reliability of the HGN test); United States v.

    Muleshe, No. 5:15-MJ-1409-RN, 2016 WL4742267, at *3 (E.D.N.C. Sept. 12, 2016) (holding that

the officer's testimony was insufficient to establish reliability even though the officer had extensive

    law enforcement experience, was a DWI Enforcement Expert and certified Drug Recognition

Expert, completed many specialized.trainings, taught numerous courses on the history and science

    of field sobriety tests, and had read much literature on the HGN test). Like the officers in Van

Hazel and Muleshe, Officer Mccaulley is well versed in the administration of the HGN test, but

his testimony does not establish the scientific reliability of the test. Accordingly, the results of the

test are inadmissible at trial, and Defendant's motion to suppress the HGN test results is allowed.

           B. The arrest was supported by probable cause.

           The Fourth Amendment protects against unreasonable searches and seizures. U.S. Const.

amend. IV. An arrest is a seizure of the person, and a warrantless arrest is only reasonable if it is

    supported by probable cause. Atwater v. Lago Vista, 532 U.S. 318, 354 (2001). Probable cause

exists if there are "facts and circumstances within the officer's knowledge that are sufficient to

warrant a prudent person, or one of reasonable caution, in believing, in the circumstances shown,

that the suspect has committed, is committing, or is about to commit an offense." Michigan v.

                                                      4
DeFillippo, 443 U.S. 31, 37 (1979). Probable cause is a practical, commonsense detemiination

made in consideration of the totality of the circumstances. Maryland v. Pringle, 540 U.S. 366,

370-71 (2003).

       The offense of DWI consists of three elements: (1) the defendant was driving a vehicle, (2)

upon a street, highway, or public vehicular area, and (3) at a relevant time after driving, the

defendant was under the influence of an impairing substance. N.C. Gen. Stat. § 20-138.1. Here,

Officer Mccaulley observed Defendant driving a vehicle upon a public street or highway.

Accordingly, the first two elements are not contested. The remaining issue is whether there was

probable cause to believe Defendant was impaired.

        Defendant argued at the hearing that the court should not consider the HGN test in its

probable cause determination because testimony on HGN will not be admissible at trial. The court

disagrees. It may properly consider the HGN test in this preliminar)r hearing because the Rules of

Evidence do not apply to preliminary hearings on the admissibility of evidence. Fed. R. Evid.

104(a); Fed. R. Evid. llOl(d)(l); United States v. Matlock, 415' U.S. 1,64, 173-74 (1974).

Therefore, the court may consider testimony on the HGN test here regardless of whether it
                                                j

comports with Rule 702. The weight of the HGN test is another question; without evidence of the

test's scientific reliability, it carries little weight. Nonetheless, the court may consider it.

        The Government presented evidence of Defendant's poor driving, including speeding, a,

wide turn, and a slow turn; an odor of alcohol emanating from Defendant's car; Defendant's red,

glassy eyes; Defendant's slurred speech; Defendant's admission that she was coming from a bar

and should not be driving; Defendant's wrist band from the bar, indicating that she was at least
                                                                               '1


twenty-one years old, the legal age at which one may consume alcohol; Defendant's poor

performance on the nonstandard field sobriety tests; the six out of six clues on the HGN test; and

                                                    5
 the two out of four clues on the OLS test. That evidence is sufficient to warrant a prudent officer

in believing that Defendant was impaired. See Williams v. Wells, No. 5:14-HC-2047-FL, 2oi5 WL
        J                                         .
 4478716 at *4 (E.D.N.C. July 22, 2015) (holdmg that there was probable cause to arrest the

defendant when an officer observed a "strong odor of alcohol, slurred speech, [and] bloodshot

 eyes," and the defendant was "extremely unsteady on his feet" (quoting State v. Williams, 738

 S.E.2d 211, 214 (N.C. Ct. App. 2013)); Moore v. Cease, No. 703-CV-144-FL, 2005 WL 5322794,

at *9-11 (E.D.N.C. July 5, 2005) (holding that there was probable cause to arrest the defendant

 when officers received a tip from an informant that the defendant had been drinking; the defendant

, displayed poor driving, including making a wide tum; the defendant behaved oddly at the traffic

 stop, putting her hands in the air and saying, "don't shoot;" and the defendant performed poorly

on the Walkand Tum test and the finger dexterity test); State v. Lindsey, 791 S.E.2d 496, 501 (N.C.

 Ct. App. 2016) (holding that there was probable cause to arrest the defendant when there was an

 odor of alcohol coming from the Defendant, Defendant had red and glassy eyes, the officer

 observed six out of six HGN clues, and the Defendant admitt~d drinking).

         The Government has presented sufficient evidence showing that there was probable cause

 to arrest Defendant for DWI. Accordingly, Defendant's motion to suppress evidence obtained after

 her arrest is denied.

                                       III. CONCLUSION

         For the reasons stated herein, it is ORDERED that the Defendant's motion to suppress

 [DE-13] be ALLOWED in part and DENIED in part.

         So ordered, the 19th day of December,!~


                                              RobertB:JOeS:k.
                                              United States Magistrate Judge

                                                 6
